Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2022

The Court of Appeals hereby passes the following order:

A22A1497. BRIAN KENNEDY v. THE STATE.

      In August 2015, Brian Kennedy pled guilty to armed robbery and other
offenses. In October 2021, Kennedy filed a pro se motion to withdraw his guilty plea.
On December 2, 2021, the trial court entered an order dismissing his motion as
untimely. Although Kennedy’s notice of appeal is dated December 9, 2021, it was
mailed from prison in an envelope postmarked January 6, 2022 and filed on January
10, 2022. So we lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rocha v.
State, 287 Ga. App. 446, 446 (1) (a) (651 SE2d 781) (2007); Harned v. Piedmont
Healthcare Foundation, Inc., 356 Ga. App. 870, 871-872 (849 SE2d 726) (2020).
Kennedy’s notice of appeal was filed 39 days after entry of the trial court’s order and
is therefore untimely. Consequently, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/21/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.